Citation Nr: 1760377	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  16-35 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a compensable rating for service-connected residuals of a fractured left little finger.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a kidney disorder.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1965 and from December 1990 to September 1991, with additional service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office in Baltimore, Maryland (RO).

The Board notes that the Veteran did not request a hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a back disability claimed as injury to the lower back, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the rating period on appeal the Veteran's service-connected residuals of a fractured left little finger was manifested by pain and reduced grip strength of the left hand. 

2.  The Veteran's service-connected residuals of a fractured left little finger are not ankylosed.

3.  The Veteran's current left kidney disability did not have its onset in service, within one year of service, or during any other period of qualifying service including active duty for training (ADT) or inactive duty training (IDT), and is not otherwise attributable to service.

CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 0 percent for the service-connected residuals of a fractured left little finger have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.68, 4.71a, Diagnostic Codes 5156, 5230 (2017).

2.  The criteria for establishing service connection for a kidney disorder, claimed as loss of the left kidney, have not been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Left Little Finger

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court previously indicated that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the Court recently suggested that the plain language of 38 C.F.R. § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a diagnostic code predicated on range of motion measurements.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The Veteran contends that his service-connected left fifth finger disability is more disabling than currently evaluated.  In a June 2017 statement, the Veteran stated that his finger disability was manifested by increased pain in his fifth finger and decreased grip strength.  Service connection was established for a left fifth finger disability has been in effect since June 2011, the date of the Veteran's claim.

Throughout the rating period on appeal, the service-connected disability of residuals of a fractured left little finger has been rated as noncompensable under Diagnostic Code 5230 (limitation of the ring or little finger).  See 38 C.F.R. § 4.71a.

For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the MP joint has a range of zero to 90 degrees of flexion, the PIP joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion. See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note (1). The preamble to 38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5230, number (2), states that when two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion (LOM) that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level. Preamble number (5) states that if there is limitation of motion of two or more digits, each digit is to be evaluated separately and the evaluations combined.  Applicable to this case, limitation of motion of individual digits are rated under 38 C.F.R. § 4.71a , Diagnostic Code 5230.

June 1964 service treatment records (STRs) indicated that the Veteran had a chipped bone in his left fifth finger, which x-ray images confirmed.  His finger was reset.  

In October 2014, the Veteran underwent a disability benefits questionnaire (DBQ)  for hand and finger conditions.  The examiner reviewed the Veteran's claims file.  The Veteran was diagnosed with a fracture of the left little finger in 1964.  On examination, he complained of pain in his left little finger and difficulty gripping objects.  The Veteran reported treating the pain with Tylenol.  He was noted to be right handed.  He reported flare-ups when his left little finger was bumped or when he gripped objects.  Objective evidence of painful motion was found.  The gap between the Veteran's left little fingertip and the proximal traverse crease of the palm measured less than one inch (less than 2.5 centimeters).  The Veteran had less movement than normal and pain on movement with his left little finger.  No ankylosis was found.  Muscle strength measured 4/5.  No evidence of painful motion or limited extension was found of the Veteran's index finger or long finger.  An October 2014 x-ray showed a corticated bone fragment along the radial side of the left fifth finger proximal interphalangeal joint.

The evidence demonstrates that the Veteran has less range of motion than normal with his fifth left finger, which is not compensable under Diagnostic Code 5230, since the maximum rating under this code is 0 percent.  The evidence also does not show compensable limitation of motion of any fingers so higher ratings for other digits or groups of digits are not warranted.  Also, the evidence demonstrates that the Veteran does not have a disability manifested by a major joint or group of minor joints affected by limitation of motion as defined by 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Further, the Veteran does not have ankylosis of his left little finger, so Diagnostic Code 5227 (ankylosis of the ring or little finger) is not applicable.

The Board notes that the Veteran believes his left fifth finger disability is more disabling than currently evaluated as it is manifested by increased pain and decreased grip strength.  Unfortunately, as explained above, his claim would not be successful as limitation of motion of the little finger is not compensable; therefore, functional loss caused by pain is also not compensable as he asserted his left fifth finger was painful and not other fingers or groups of digits.  Throughout the rating period on appeal, and based on the evidence of record and analysis above, the Board finds the criteria for a rating higher than 0 percent for the Veteran's fifth finger disability is not met.  

The Board has considered whether the left fifth finger disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence. 

In this regard, the Veteran's disability of the left fifth finger is manifested by pain and weakness that impairs his ability to grip and to perform tasks requiring full range of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability and interference with weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. 

Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's left fifth finger disability picture as described in his correspondence to VA, his statements to medical examiners and the examination findings.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a compensable rating.



Kidney Loss

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, certain kidney diseases will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for disability resulting from disease or injury incurred during active duty for training (ADT), or injuries incurred during inactive duty training (IDT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C. §§ 101 (24), 106.

Reserve and National Guard service generally means ADT and IDT. ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C. §§ 316, 502, 503, 504, or 505.  38 U.S.C. § 101 (22); 38 C.F.R. § 3.6 (c).  IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C. §§ 316, 502, 503, 504, or 505. 38 U.S.C. § 101 (23); 38 C.F.R. § 3.6 (d). 

Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. 38 U.S.C. § 1106; 38 C.F.R. § 3.6 (a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The STRs do not show complaints of, treatment for, or a diagnosis of a kidney condition.  Further, normal findings were noted on examinations in July 1962 and March 1965.  National Guard examinations were unremarkable for kidney conditions in February 1984, August 1988, January 1990, August 1991, April 1995, and April 1996.

In September 1994, the Veteran was admitted for severe abdominal pain following a lumbar spine disk repair surgery.  He was diagnosed with subacute bacterial endocarditis on the aortic valve of the left kidney and responded well to antibiotics.

An August 2007 treatment note indicated that the Veteran had a single right sided kidney as the left kidney was damaged by embolus many years ago.  Also, a September 2010 treatment note found a solitary kidney due to possible infarction and atrophy of the left kidney or renal insufficiency.  

In May 2013 the Veteran underwent a VA examination for his left kidney disease and subsequent removal.  The VA examiner reviewed his claims file and opined that it is less likely than not that not that the Veteran's kidney disease and subsequent removal is related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  The Veteran developed an infection which compromised the left kidney and required removal.  The examiner rationed that it was unlikely that an infection developed approximately twenty years after exposure in Southwest Asia.  

In October 2014, the Veteran underwent a Gulf War General Medical Examination and a DBQ for kidney conditions.  The examiner reviewed the Veteran's claims file.  In 1994, several days after a spinal surgery, the Veteran was admitted to the hospital with a fever and diagnosed with subacute bacterial endocarditis on the aortic valve of the left kidney with a breakage of vegetation, which led to a left kidney infarction.  The Veteran was treated with antibiotics, but never regained left kidney function.  Renal dysfunction was not found, nor was the Veteran taking continuous medication for the diagnosed condition.  The Veteran did not have a urinary tract infection, kidney infection, urolithiasis, tumors, neoplasms, a kidney transplant, or removal.  A September 1994 image of the abdomen revealed an abnormality of the left kidney suggestive of an infection or infraction.  The examiner opined that the Veteran's left kidney infarction was less likely as not secondary to the Gulf War.  The examiner did not find any diagnosed illnesses for which there were no etiologies.  The Veteran's left kidney infraction is a diagnosable condition with a clear etiology; therefore, it is not secondary to the Gulf War.  See e.g., 38 C.F.R. § 3.317 (2017). 

In this case, the examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Board has carefully considered the article excerpt from the Institute of Medicine of the National Academies providing information, including the potential health effects of pollutant mixtures, about air pollutants at Joint Base Balad collected in 2007 and 2009.  Medical treatise evidence can provide important support when combined with the pertinent opinion of a medical professional.  Similarly, medical treatise evidence could "discuss [] generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts."  Mattern v. West, 12 Vet. App. 222, 229 (1999); Wallin v. West, 11 Vet. App. 509 (1998).  Here, the aforementioned information is simply too general to make a causal link more than speculative in nature, or to outweigh the specific medical evidence in this case which is directly pertinent to the Veteran.

The Board has considered the Veteran's own opinion that exposure to toxins from the air from the burning of oil wells in Saudi Arabia during his deployment in the Gulf War caused his kidney loss.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran is competent in this case to report his symptoms, but nothing in the record demonstrated that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed condition.  Therefore, a medical expert opinion would be more probative regarding the causation question in this case and has been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

The most probative evidence establishes that loss of left kidney function due to a clearly diagnosed post-service condition is not related to service.  Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Entitlement to a compensable rating for residuals of a fractured left little finger is denied.

Service connection for a kidney disorder to include kidney loss is denied.
REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary to have a complete record to decide the back service connection claim, so the Veteran is afforded every possible consideration.

In May 2013 the Veteran underwent a VA examination for his back condition.  The VA examiner opined that it less likely than not that not that the Veteran's current back condition was incurred in or caused by the August 1991 in-service event for a lack of evidence or mechanism of injury.  The examiner stated that subsequent back surgeries could not be related to the complaint in 1991 without details of the mechanism of injury.  However, the Board notes that in this case, the Veteran has provided competent details of the mechanism of injury albeit not documented in the available service records associated with the record.  

The Veteran contended in his June 2017 appellate brief that his back condition began during active service in 1991 loading ships.  He stated that he reported his condition to medical personnel and was prescribed bed rest, which was confirmed by a buddy statement received the same month.  

An August 1988 National Guard examination included a report of back pain existing for a year prior with no specific injury or trauma causing the pain.  Also, a January 1990 report of medical history indicated that the Veteran experienced recurrent back pain for one year with no history of a fall.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id.  The Board finds that additional medical inquiry is warranted in this case. 

The Veteran has been found to be disabled by the Social Security Administration (SSA).  The SSA records are not in the claims file.  VA has a statutory duty to obtain these records.  38 U.S.C. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make efforts to obtain service treatment records from December 1990 to September 1991 while the Veteran was stationed in Saudi Arabia.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  

2. Make efforts to obtain any outstanding VA treatment records regarding the Veteran's back condition.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  

3. Provide the Veteran with a release form for any outstanding private medical records pertinent to this appeal.  If he returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

4.  Obtain from SSA a copy of their decision regarding the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon in that decision.

5.  Schedule the Veteran for an examination of his spine to determine the nature and etiology of any current back condition.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current back condition was incurred in (had its clinical onset in) or aggravated by a qualifying period of service, or is otherwise related to any in-service disease, event, or injury.  

     In rendering the above opinion, the examiner must consider and address the following evidence:

(1) The June 2017 buddy statement detailing an in-service injury.

(2) The August 1988 National Guard examination that indicated a report of back pain existing for a year prior with no specific injury or trauma causing the pain.  

(3) The January 1990 report of medical history that indicated the Veteran experienced recurrent back pain for one year with no history of a fall.  

(4) The Veteran's October 2011 and November 2014 statements detailing severe back pain while on active duty in 1991.

     It should be noted that the Veteran, is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the lay history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

     The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  In providing the requested rationale, the examiner is asked to cite to the pertinent evidence of record, including clinical records, buddy statements, and the Veteran's statements regarding the onset of his back condition symptoms.

6.  Review the development actions and medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

7.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


